Case 1:20-cv-01037-BAB Document 17                    Filed 09/21/21 Page 1 of 7 PageID #: 1619




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION

ERICA E. WHITE                                                                              PLAINTIFF

vs.                                     Civil No. 1:20-cv-01037

COMMISSIONER, SOCIAL                                                                       DEFENDANT
SECURITY ADMINISTRATION 1


                                    MEMORANDUM OPINION

        Erica White (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying her applications for

a period of disability, disability insurance benefits (“DIB”), and supplemental security income

(“SSI”) benefits under Titles II and XVI of the Act. In this judicial review, the Court must

determine whether there is substantial evidence in the administrative record to support the

Commissioner’s decision. See 42 U.S.C. § 405(g).

        The parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 5. 2 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.




1
  Kilolo Kijakazi became Acting Commissioner of the Social Security Administration on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted as
the defendant in this suit. No further action needs to be taken to continue this suit by reason of the last
sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
2
  The docket numbers for this case are referenced by the designation “ECF No. ___." The transcript
pages for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 13.
These references are to the page number of the transcript itself not the ECF page number.

                                                     1
Case 1:20-cv-01037-BAB Document 17                Filed 09/21/21 Page 2 of 7 PageID #: 1620




1.     Background:
       Plaintiff protectively filed her disability applications on August 9, 2016, and August 17,

2016. (Tr. 54, 143, 154, 167, 189). In these applications, Plaintiff alleged being disabled due to

fibromyalgia, left knee replacement, numbness in the left foot, post-traumatic stress disorder

(“PTSD”), restless leg syndrome (“RLS”), and breathing problems. (Tr. 143-144, 154-155, 167,

189). Plaintiff alleged an onset date of September 29, 2015. (Tr. 54, 143, 154, 167, 189). These

applications were denied initially and again upon reconsideration. (Tr. 211-213, 214-217, 228-

230). Thereafter, Plaintiff requested an administrative hearing, and this hearing request was

granted. (Tr. 233-241).

       Plaintiff’s administrative hearing was held on July 29, 2019, in El Dorado, Arkansas. (Tr.

106-140). At this hearing, Plaintiff was present and represented by Greg Giles. Id. Plaintiff and

Vocational Expert (“VE”) Beverly Majors testified at this hearing. Id.

       On September 25, 2019, the ALJ entered an unfavorable decision denying Plaintiff’s

disability applications. (Tr. 51-65). In his decision, the ALJ found Plaintiff met the insured status

requirements of the Act through June 30, 2020. (Tr. 56, Finding 1). The ALJ found Plaintiff had

not engaged in Substantial Gainful Activity (“SGA”) since September 29, 2015, her alleged onset

date. (Tr. 56, Finding 2). The ALJ found Plaintiff had the following severe impairments: bilateral

knee degenerative changes with residual effects of left total knee replacement; bilateral shoulder

degenerative changes with residual effects of rotator cuff repair; degenerative changes of the

lumbar spine; lower extremity neuropathy; obesity; fibromyalgia; and asthma. (Tr. 56, Finding 3).

Despite being severe, the ALJ determined Plaintiff did not have an impairment or combination of

impairments that met or medically equaled one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. (Tr. 58, Finding 4).



                                                 2
Case 1:20-cv-01037-BAB Document 17               Filed 09/21/21 Page 3 of 7 PageID #: 1621




       In his decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her

Residual Functional Capacity (“RFC”). (Tr. 58-63, Finding 5). Specifically, the ALJ found

Plaintiff retained the following RFC:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform sedentary work as defined
       in 20 CFR 404.1567(a) and 416.967(a) except for no more than occasional climbing
       of ramps/stairs; no climbing of ladders, ropes, or scaffolds; no more than occasional
       balancing, stooping, kneeling, crouching, crawling; no more than occasional
       overhead reaching with the bilateral upper extremities; no more than occasional
       exposure to environmental conditions such as fumes, noxious odors, dusts, mists,
       gases, poor ventilation, and temperature extremes; and the need to use a one-handed
       assistive device for ambulation.

(Tr. 58, Finding 5).

       The ALJ determined Plaintiff had no Past Relevant Work (“PRW”). (Tr. 63, Finding 6).

Thus, she had no PRW she could perform. The ALJ then considered whether Plaintiff had the

capacity to perform other work existing in significant numbers in the national economy. (Tr. 63-

64, Finding 10). In making this determination, the ALJ relied upon the testimony of the VE. Id.

Specifically, the VE testified Plaintiff retained the capacity to perform work as an addresser

(sedentary) with 7,840 jobs available in the national economy, order clerk (sedentary) with 18,300

jobs available in the national economy, and document preparer (sedentary) with 46,650 jobs

available in the national economy. (Tr. 64). Because Plaintiff retained the capacity to perform

this other work, the ALJ determined Plaintiff had not been under a disability, as defined by the

Act, from September 29, 2015, or through September 25, 2019, the date of his decision. (Tr. 64-

65, Finding 11).

       Plaintiff requested the Appeal’s Council’s review of the unfavorable disability

determination. The Appeals Council denied this request on July 7, 2020. (Tr. 1-4). Thereafter,

on August 5, 2020, Plaintiff appealed her administrative case to this Court. ECF No. 1. The parties



                                                3
Case 1:20-cv-01037-BAB Document 17                Filed 09/21/21 Page 4 of 7 PageID #: 1622




consented to the jurisdiction of this Court on August 6, 2020. ECF No 5. Both parties have filed

their appeal briefs, and this matter is now ripe for consideration. ECF Nos. 15, 16.

2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff




                                                 4
Case 1:20-cv-01037-BAB Document 17                Filed 09/21/21 Page 5 of 7 PageID #: 1623




must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. She determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:
       In her appeal brief, Plaintiff raises the following three arguments for reversal: (1) the ALJ

gave improper weight to the opinions of her treating physicians; (2) the ALJ erred in assessing her

RFC; and (3) the ALJ erred in failing to find the combination of Plaintiff’s impairments met or

equaled a listing at Step Three. ECF No. 15. Upon review, the Court finds Plaintiff’s first

argument is merited, and the ALJ has not properly evaluated the opinions of Plaintiff’s treating

physicians. Thus, the Court will only address this issue.

       Plaintiff claims the ALJ gave improper weight to the opinions of her treating physicians.

ECF No. 15 at 3-15. Because Plaintiff’s claims were filed before March 27, 2017, the rules for

evaluating opinion evidence are set forth by 20 C.F.R. §§ 404.1527, 416.927. See 20 C.F.R. §§

                                                  5
Case 1:20-cv-01037-BAB Document 17               Filed 09/21/21 Page 6 of 7 PageID #: 1624




404.1527(a)-(f) (2017), 416.927(a)-(f) (2017). “The opinion of a treating physician is accorded

special deference under the social security regulations.” Vossen v. Astrue, 612 F.3d 1011, 1017

(8th Cir. 2010) (quoting Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000)). Ultimately, the

ALJ must “give good reasons” to explain the weight given the treating physician’s opinion.

Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012) (quoting 20 C.F.R. § 404.1527(c)(2)).

However, a statement by a medical source that a claimant is disabled does not necessarily mean

the Commissioner will find the claimant disabled. Brown v. Barnhart, 390 F.3d 535, 540 (8th Cir.

2004).

         On May 31, 2016, Plaintiff had a total knee replacement performed by Dr. Jeffrey DeHaan.

(Tr. 408, 440). After Plaintiff’s surgery, Dr. DeHaan continued to treat Plaintiff. (Tr. 509-512,

513-516, 519-522, 527-530, 532-534, 686-689, 702-705, 706-708, 713-716, 929-932, 998, 1140-

1144). Additionally, Dr. Antoon treated Plaintiff both before and during the relevant period. (Tr.

784-786, 787-789, 790-793, 794-796, 797-799, 800-802, 803-806, 807-810, 811-814, 815-818,

819-822, 823-826, 827-829, 830-833, 834-837, 838-842, 843-847, 848-851, 852-856, 857-861,

862-866, 867-871, 872-877, 878-881, 899-904, 905-909, 910-915, 1185-1189, 1190-1194, 1195-

1199, 1200-1204, 1205-1209, 1210-1214).

         The ALJ gave little weight to the opinions of Dr. Antoon and Dr. DeHaan. (Tr. 63). The

ALJ stated the opinions of Drs. Antoon and DeHaan were not consistent with the medical evidence.

Id. Notably, the ALJ did not state what was inconsistent with Dr. DeHaan’s nor Dr. Antoon’s

findings considering the record contains a complete and lengthy medical record setting forth both

Dr. DeHaan’s and Dr. Antoon’s treatment of Plaintiff.

         The ALJ has the responsibility to determine which findings are inconsistent and which

opinions should be given greater weight than other opinions. See Brown v. Astrue, 611 F.3d 941,



                                                6
Case 1:20-cv-01037-BAB Document 17                Filed 09/21/21 Page 7 of 7 PageID #: 1625




951-952 (8th Cir. 2010). However, when an ALJ determines that a treating physician’s opinion

should be discounted, “he should give good reasons for doing so.” Id. (internal quotation and

citation omitted). In this matter, the ALJ erred in discounting the findings of Drs. Antoon and

DeHaan. See Brown, 611 F.3d at 951-952.

       Substantial evidence does not support the ALJ’s decision of Plaintiff being not disabled

because the ALJ failed to properly analyze the opinions of Plaintiff’s treating physicians. Because

the ALJ did not properly review the opinions of Plaintiff’s treating physicians, this case should be

reversed and remanded for proper review and analysis of these opinions.

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying

benefits to Plaintiff, is not supported by substantial evidence and should be reversed and remanded.

A judgement incorporating these findings will be entered pursuant to Federal Rules of Civil

Procedure 52 and 58.

       ENTERED this 21st day of September 2021.


                                                      /s/Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 7
